OFFICE   OF THE ATTORNEY   GENERAL    OF TEXAS

                         AUSTIN




Eon. Tom A. Crarsn
Countr Auditor
flohnnan County
Waoo, Taxar

Dou    Sir8




                                          of October S,
                                         thl8  depw! tmsnt
                                         or to you iron     Eon.
                                        nnan County, Taaa,
                                         part,  a8 roii0~8t




                            rhloh   the 8bstraot   16 roe-




      the mm ot onlq one d&and-t      %r ahown, whloh
      18 the only dofondant the &ulgment wa1 CbooTer-
      ld againat.  8hould thlr Judgment bo lndrxod
      lgalnrt all thr.8 of the defondmtr,   in the Nit,
      or the on8 dofondant only in the reoorerl   08u8WO
                                                                         .   .




Hon. Tom A. Craven,             JM@         8

                                                             ..
        m. 8peOia8n lb8traOt Of jud@mont lnoloaod
with TO'out
          letter rcad8, la part, a8 r0ii0rn8

             "1, Ilofi Hitoh811, Clark of th8 County
       Court of YoLonnu~ County, ToXa8, do hereby oor-
       tlm that in a oertaln ruit    pondlly In aald
       oourt, wherein Soha Doe plalntlfr,    and John
       #mith, T.J. Logo 8nd BirdI. Wll80n &ra d8fmd-
       ants,   Ho. 41Bl. The 8aid plaintiff,  toha Do.,
       reoorcred   Judgment lg a inr   t drfandant,
                                    8aid
       John Smith + l + l
         Judgment lien8 lr8 oreated purely by t&a &at-
Ute8  oi thi8 rtate and the am0 taking ot a jud&mentby
.A* lgalnrrtlBa dld not oroat a 11811 at oom.aon law.
rREQuH OR JtlXLmTS, Sth Edition, Vol. 8, pg 19B7. A8
a reault, the ststutar must,ba 8triOtly tollowad and by
their  term8 a lfen dOa not 8ri88 until  the lud@n8nt 18
properly abstrooted and lndaxad. t9 TEX. JUR. p. 558.
        Tar a proper underetandlng of the naturo or
judgment lien8 and th8ir oreation w8 8et rorth In full
&tiOl88 5441 and SUS of the Revired Citil   StCItUt88 Ot
Texar, 19esr
              'Arti     !MM.- Ibatraotr of fudgmantr.
              Baoh olerk of a oourt, when the per8qn in
       rho80    taTOr a judgment -8  rendOr8d, hi8 a&sat,
       attornry    or lsaigloe, lp F lie8
                                        thsretor, 8hal.l
       Mb     out, oertiw   under hi8 hand and Otfioa 8.a.
       and dollrerto 8uoh lpplioMt   upon the                pm-t
       0r the rem allowed by liar,a nlb8traOt                or   ruoh
       JUd@lG&    8hOWinB:
            1. The name8 oi th8 plaintlti and of the
               dafendant in 8uOh judgnmt.
            2. The number OS the 8uit in whlah the
                 jUd@aOnt       -~8     r8ndered.

            3. The date whrn 8uoh Judgment wa8 randared.
             4. Th8   amo*lnt         for     rhloh th8 judgment war
                 rendered       8nd         tha balanoe due ther8on.
.




    Hon.    Ton     A. Craven,        page b


           6.   Et!trat.       Of inter.8t     8JSOiriOd illth8 lUd&
                           .

                  "Eaoh just1.e Of the p.aO. 8hall al80 mmk.
           and deliver an abrrtraot of any jud&nent rendered
           la hlr oourt In the mm83      herein prorlded, oer-
           tlfled    under hi8 hand..

               ‘Artlol. s440.- Reoordlng judgmenta.
               Bach oounty clerk rball keep a well bound
           book oalled the *JudgmentReoord,* and he 8hall
           immediate1 tile and thrrein reoord all ropm-
           1~ aathentIoated abstraot8   of judgment wRen
           presented to him for reoord, noting therein the
           day and hour of auoh reoord. Be shall at the
           sbme tim enter it upcn the alphabetloal index
           to suoh judgment record, ahowlng the nanm of
           eaoh plaintlif and oi each defendant in the
           judgment, and the number of the pwo of the book
           upon whloh the abstraot is reoorded. a8 8hall
           leave a 8pC. at the r00t.0r    88Oh 8uoh abatraot
           for the entry 0s oredit    and 8atirfaotlon0s
           suoh judgment,  and rhall  enter the Pame when
           proparly ah~wn.~
            A8 8tated in CITIZENS STATE BANK OF CLfiRIENDA,
    IOXA f8. DEL-TXX IiJVE.?lWNTCO. (Cl+. App.) lZ?iS.W. (a)
    450:

                'The objeot Of the rtatutor~ prooeedlng for
           abstraot of judgment and reoordrtlon thereof ia
           to put  rubsequent pUFOh.8aZ8 or enoumbrano8sabf
           properw aought to be oharged on notloo of the
           lien thereby or8at.d”.
                   ha stated in BURNETT~8~ COCKSHAlT, ET AL, tl
    S.W.    950,       B CGA   so4:

               “Wiil. the ind8xb 18 aad . n.O.88ur     8t.p
           ti ths oreatlon of the lien, and whllo a aub-
           8tantlal oomplianoe with the 8tatutory direotlon
           o.nnot be dirFbn8.d with by the OOUXt8, then
           18 no re80on why the purpo.8 0s thore requlre-
                                                                            .




Hon.    Tom A. Craven, page 4

       nam+~~+~~~~~~~r~~~~hora~
        nex     w-8        ats'z'ii6r'fiinTIiill~
                                              u the law
       provider,   the purpose 18 8ub88tr.d and the
       rtatut.8   8hould not bo oon8trued 80 teohnioal-
       17 a8 to imp088 unueoe8aary diffiOultib8 upon
       the jud@.nt oredltor 8..kin~     to 8bOur. 118X&8
       on the property of hi8 4ebtor.*    (Undor8oorin(r
       OUT8.1
see alw BRADLEY vs. JANJSlW;93 3.U. 506 at page SO8.
         Artlole 5448, Retlsed Clrll iZatut.8, supra,
provide8 that the Clerk shall *'enterIt upon the alpha-
bet1081 Index to suoh judgment reoord,   showin& th8 nam
or
--  eaoh glalntiff and of
               ._-_- -m-   eaoh def
                                -  endant In the juag-
                                          --
raontl l l ”   (unacrsoorlng  OI3r8.)
         We are main17 conocrnad wlth a proper oonetruo-
 tion 0r th18 portion of Art1018 5UR, in answering your
 question, and we notice at the outset that the 8tOtUt.8
 (Artlol.85447 and 5418) them8blv.8 both provide In haeo
 rerbae that the namer 0s eaoh FlaiAtifr and or eG6 W
tendant  in the judment must be indexed and not the names
 0r eaoh 38mirr    and 8aOh defendant in the 8ult.
        From the euthoritiei in thi8 rtate it 18 quita
olear that an abstraot of judgment 18 not admlsslble In
erldenoe to ahow a lien olalmed under it, ~1188s the
proper indexing 0r the abstraot arrirnatirely app8arr.
       CORBETT v. RXW OD, (Clr. Ap .) S8 S.N. SSO;
       mxTEAKx? f. HILL (CIT. App.P 179 S.W. 5s9;
       LEONARD v. BU?CRD LBR. CO. (Cir. Rpp.) 181
        S.V. 797.
ad we knor al8o thr,tthe ~2’0r1810n Ot hrtiol. S448 rb-
qulring the olerk to eater upon the alphabetloal Index
the naam of lr;ohplalntlff and of eaoh defendant ha8
been held mandatoq.
        ~ARAXTT ZPATZ BASK f. XARIOH CC;Wl'TNATICCAL
         BARK (Civ. App.) 293 3.1. 2181
        BAliTON    V.   PARXS,   (Cir.   App.)   127   3.1.   (26)   s76.
Hon.   Tom A.   Craven,   pagr   5



          OULLEXTQIN CO. 18. OLIVER, RI AL, 78 Texan
186 14 3.X. 4S1, 18 a 18adln8 0888 in thfr rtate In
whloh the Supreme Court of TeX88 h.8 hmad.4 down it8
lnterpretatlon   0s the statute8 go+ernlng judgment 11~~58.
In th8t oaae jud     nt had been rendered agalnet the ln-
dlTldu818 Ooolpo8 Yng the partnerahlp Of Mltohell and
soruggr  . The abotr8ot wa8 indexed only under thr letter
%. under the partn8r8hiQ name and th. oourt held thl8
to b8 ~8urrioiaat, rayingr
            nphe language Of the .t.tUtb    IS Olear, and
       it8 FUrpOt Obf1OuI. Th8 1od8x to 8uoh judge
       aent reoord shall be l  lphabetloal,   aad rhall
       show the name of eaoh pl8lnti~f and Of eaoh de-
       fendant In the judgment, and the number of the
       paga In the bi-ok upon aHoh the abatraot Is
       reoorded. Revised Clril 2tatutt8, Artlola 3158.
       Thir mean8 that ecoh name must appear in the
       index in it8 alphabetioal order. The evident
       objeot le that pereon searohlng for raoord8,
       In order to di.OOT8r the .rl~t.ac. 0r judgment
       11058, ma7 hare the peons 0s asoertalnlry
       whether mob lion8 exist or not, with pro:.pt-
       no88 and certainty. In t:ilsoase a third per-
       aon, dealing with 3orugg8, who had no knowledge
       of the FlUtiOUhT judgiaent,     would hat. been
       oompelled to exaaine th8 entire reoord     In ordar
       to hare asosrtalned that the abdtraot had been
       reoorded. It 1s evident, we think, that ln
       thlr partloular the 8tatute ha8 not been oom-
       plied with, either llterall7     or in rubetano...

          On the other hand, la GLAdSCGCQ[18. PIRCE, 9R
Tax. RIl, 47 S.F. 965, rsodlfylng4S 8.W. 415, the oaae
W.8 diNi888d as to one member Of the pmtner8hlQ On 80-
OfXnt of non-serrloe, and it me held that slnoe the
       ant did not arreot the diaIPis8.dpartymFa8
wr-            raiiindifidual, hi8 aam. wa8 propulr
omitted   rrom the Index.
          In Y9OMTRLIR~.  COODT (CO~U. App.) 59 9-W. (Rd)
819, air. (CIT. A;Q.) 39 8.n'.(I?d)8sS, Char. R. COOlEb.8
had raoorared   a jumant in the d18triot oourt OS Jonsa
 Counq aganst 0.~. coody ror debt, and a881nst said
CooUf and 0110U-8. J.T. Qoorgr for foreolosuro of a
vendor*8 lien. No personal Judgment wa8 rendered in
raror or Coomber against th8 defendant, Mr. J.T. Oaorge,
but Lirs.Oeorge reoorered judgment agalnat her oo-de-
isndant, O.R. Goody, by reason of his oroaa aotioa
against her, and the orrioerr or the oourt recovered
Judgmentagainst the reapeotlre parties ror oosts in-
ourred by them.
        We believe the raota In your h~thetloal oase
are analogous to those presented in the YoOlothlln oaao
and the sole question before the oourt there was whether
or not the property of Ccody was charged with the judg-
ment lien by reason or the iallure to index the abetmot
oi Judeent alphabetloally lc the lnameor L:rs. Oeoree.
        The Court held Wet IIOJudgxzentlien was oreat-
06 and speaking through Shcrt, J., prlsiding Judge of.
Seotion B of’the Co~isslon of Appeals, said:
          Tlowerer, the articles lnrolrsd here are
    b449 and 5446, and it a:penrs that according
    to the prorlslona or Article 5449 the olerk of
    a oourt, upon an aFrllc?tlon    having been made,
    shall nake out, cert.lQ, and deliver to the ap-
    plioant an abstraot or Judgment shoring fire
    dlrrereat    things, the flr8t of w%lOh 18 that
    the abstraot shallTo=          zs       EeTla-
    ‘fTTrsand not~nZiG         FOX              +r
                                         Tii43Zrsn
    antr,FiT~~~-~~,
    Ifthsre     serersl.w4hnnamerntm
    nJd&UU,     ii.&has k~ ansaL     mm   rh   japea
    4hafQaQfm-                 After tbir’has been
    done, and this instrument hsn been handed to
    the olork, wuherelt is soaght to oreatm a lien,
    then, aooordlng to Artlole 5448, mm
    u     m      &,U rrotxrU etloated       abstract&


    cuired Ln sr&z U arm 4hp gbpbbbet~oal &&a
    3Qnvnp--,m*Ba*
         olUtiprWntb
    ilk&l.2 and the number of the gape in the bi;ok
    upon whioh the abstraot is recorded. In other
Hon. Tom A. Cratsn, page 9

    word8, the Judgment lien glron by plaintirr in
    a judgment is purr4 a statutom one, and a
    person who asserts that ho hns suoh a lien must
    show that eaoh a ndlreq requirement or the
    statute has been followed in order that he shall
    establish the existence or suoh Ilen.* (Under-
    soorlng ours).
          Lrr SiIRkT   VS.   TRUST C ‘Y.: Alrr GT TEXAS,   ET AI.
(CCA 19S4) 69 S.U. (2d) 835, writ   reruaed, ths lbstraot
or judgment Fepared by the oounty olerk was indexsd
only in the nasiesor the plalotirrsand defendants ap-
petrlag in the abvtraot and was not isdexsd ln the mum
of eaoh derendant apyearlng in the Judgmant. Them vas
no personal reoc;reryfor debt by the Flalntifi against
the defendants whose names were omitted from the ab-
straot, but the Judgmmt did deorcs a recovery br plaia-
tlrts or all the costs or the case against oae or the
defendants not naLled In the abotraot:  an& likewise t.?other
detendant whose name did not sppear in the abstraot vts
deorsed s raoovcry of all oosts inourred by him against
tha plaiotirr   .

         The oourt quoted with aprrorel the language
above quoted ln LfoOlothllnVS. Ctody, suprs, and held
that the abstract    and Index did not crette a valid judg-
sent Ilon.     Sea, also, in acoord SZIREY ii%AL fs. TRr ,T
CGxi~AKt OF TEXAS (CCA 193b) 98 5.8.   (2df 24s.
        In BARTON vs. PARXS,127 Y.U. (Ed) 37b (CCA  1939)
a Judgment had been rendered In favor of Lmlso L. Parks
against Y. H. IEaddox,John J. Burke, Cerl TZ.Barker, and
saoh 0r thsaaror (10,S40.00, with 10% interest and oost or
court, and ror a ioreolosure or liens against certain
propetlss against all of suoh defendants and the defend-
ant John Bredanus.  Ilopersonal Judgment vas rendare
against Bredamus.
        The nameor John Bradems was omitted rrcm the
sbstraot of judgment filed and his name was net entered
upon ths alphabetloal lnder to such Judgment reoord 88
reoulred br law. The eourt quoted with aptroral ths otae
or malothlln ~6. Ocody, supra, and Shlrey vs. Trust Com-
pany ot Texas, supra, and held that the abstraot and
                                                                .   .z


Hon. Tom A. Craven page 0


index did not oreate a ralld judgment sgalnst the prop-
arty of la. H. Kaddox for the solo reason that the ab-
stract and Index Omitted the name of John Bredems.
          In OUAMNTY STAT2 BANK GP DONNA vs. EAFlIC2-J cOt!x-
TY RATIONAL BANK (CCA 1927) 293 3.W. 248, the abstraot
or Judgment vau alphabstloall~indexed in the name or
each deiendant against whom Judgment was taken, but was
not alphsbetloall~ Indexed In the name0 f aaJ plaintlit.
          Thr oourt aald:
          *The statute (Art. 5446) prOvidea that the
     olerk shall reoord all abstracts or Judgment
     illed in his oftloa ior that mrwzm. and ahall
     alao at the same time enter thekb~~~act *;
     the alphabetical index to suoh Judment rej
              h n e r etoh plalntffi-and or Faog’
     ffi$nbkj%e         judgment and t e number o”?e
        Z e        h ~“~e~~n,ae~~~?hi~~~~~:~t kdr!;
      ooastr& to man that the names of eao&
     --to the $&p-eETb~dXnZ??-aiX           XZZn #=ant _
     must appearinthe      lad& In alphabetloal order.
     GIN coxi$NY vs . CLIVZR, 96 TRXAS 162. 14 3.X.
     451. The trial court having round that the
      Judgment *was no t  llphabstloall~ Indexed In the
     11-6 ot any plaIntirr*, the statutory requlre-
     ment was not met, the registration was ratally
     49r40tire     and the Judgment lien was not lffeot-
     uatsa .a iUndsrsoorillg     ours).
          In 5A.RARTONLO LOAN I TRUST CCEPAHY VS. 3kVIS,
236 5. U. b13 (CCA 1921) two defendants names vere omitted
from the abstract and Index, and although no money Judg-
ment was reoovered a lisn was roreolosed against them and the
oourt held thet the abstract and index were Insurtlolent to
oreate a lien.
          Xe take notloa oi the oaees oi VGN STEIN VS.
TRSLLR, 23 .3.W. 1049 (CCA 1693) and BLUK m AL Vs. KiZYySSR
(COA leQ4). 26 3. F. bbl, whloh rollows thb Trexler oars
and awns to be authority ior the proposltlon that a sub-
stantial oompllanoewith the statutes Is sufrlolent and
.   .   4




            Hon. Tom A Craven,   page 9


            that an abatraot that Is oorrcotlr indexed 1n respeot
            ot one of several derendonts creates a lien agtlust
            &   property.

                    Viebelieve that this line of oeses in so far
            as the point here l-mlved is cononrned wus render’ed
            obsolete by the oourt in YoOlothlIn vs. C5od7, supra,
            when it said:
                     The opinion of the oose of Blum ~(1.Keyser,
               supra, is In partial ocnfliot with the opinion
               in this ease, tnd to the extent that It 1s in
               oonrllot it should be overruled. In that OOBO
               the oourt held that it WCS not nsoessary to
               plaoe the nme on the indirect lndox. To that
               extent +h’e
                         thin;:the opIr.1~~of the court in
               that oa3e Is erroneous.*
                    The statutes provide tCfitt&e names ci e:kob
            plelr~tlftand of c~.chdefendant 13 the JuQment shall
            be Indexed, and not the names of eaoh I:laIntlffand
            of e-:chdefendant in the suit, and these n-es must
            be 1rAexed properly to oreate a lien.
                NYK, iiTAL vs. ZCiDY, 70 Taxes 434, e S.0;‘.    606;
                N=, 2,TAL ~8. CT,lBBLb70 TCX(LS458, e 3.\y.60f;
                LioDANIEL.ET AL vs. KILN%. (CCA 19291 19 3.X.
                (24) 42s; aft. 3 preno Co&t-36 3.w. i24) 992,
                 120.Texas 160;
                CCfXK VS. CGNCULST, (Clr. App.) 2 S.W. (2d) 992,
                 lr r .( c o t1~pp.1
                                 1 4 113.s.w. (24) 346;
                3ECbiITY WTIOML      BICJXOF WIC!iiTA FALLS Vi.
                 ALLiBd(CIT. A~p.1 261 S.7?.1059.
                    We believe that the yrrbpartest for the County
            Clerk to app17 In all crisesis, the names of the pleln-
            tiffa and the 4etecdGnts appeorlng cn the rtce or the
                       Ii a rarty is whown as a plalntIrf or t de-
            #%%%n      the _Judgment “1s name should be lndoxed. Th’e
            take it that Rich the abetraot oi Judgment iorm submlt-
            ted the on17 derenatnt acpearlng upon the race or ths
            judgment was JO% Szlth. In such ease, oalp tho nems
            or John Doe, ~ltlntlff, and John Smith, defendant need
            be Indexed AD reoulred by Artlole 54M, RsElsed Ci~ll
                                                                     .   .   .
                                                                                 P




Hon.   Tom A. Clark,   page 10



satuter,    b!oClothllnva. COOQ, wqra.
             Con8oquontl~, r0U are rerpeotSul1~ ldrlrad and
it   18 the opinion of tbie      department   thst   under Artlcl8
5448, Rerlred Clrll Ytatute8, the Count7 Clerk of Mo-
L~IWAO COUnt7, 8hOuld elltibrupon the elphabetIOa1 Index
to hi8 judgmsllt reoord the nime of la o hplaintiif and
or caoh Urfendant appafulng upon the iaoe of a Judgmnt,
in order to efiectuata a judgment Urn.
          YOreOter, it IS the OpiniOn Of thie department
that it 1s the duty of the count7 olerk to enter In al-
phabetical or&w the nam of eeoh plaIntlit and of caoh
defendant appearing upon the face of a judgment (in order
to create e Judgment lien) althougb no Fersonal judgment
for debt has been rendered againat ouoh plaintiff or de-
rendant (a judgmmt in rem for foroolosure being miff-
cirnt); and even thoiiijhmc or117Judgment rendered aplalnat
any party to the juament 18 for torts.
                                         Yours very truly




JDS/ob




           APPROVE3CCT 23, 1939

             4zLzhf2.G
           ATTOFUiEYGEHERAL OF TXXiY.3